Citation Nr: 0521324	
Decision Date: 08/08/05    Archive Date: 08/19/05	

DOCKET NO.  04-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
VARO in Lincoln, Nebraska, that confirmed and continued a 
50 percent disability rating for the veteran's PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been obtained or requested by the RO.  

2.  Manifestations of the veteran's PTSD include flashbacks, 
nightmares, insomnia, startle reaction, irritability, and 
difficulty getting along with others.  

3.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships, is not 
shown.  

4.  For whatever reason, the veteran failed to report for a 
psychiatric examination scheduled for him on January 29, 
2004.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  It also enhanced the VA's duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence the 
claimant has in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, while the VCAA notice letters provided to the 
veteran in December 2003 and January 2004 did not 
specifically contain the "fourth element," the communications 
did tell the veteran to provide information about his records 
so the VA could request them from the person or agency in 
possession of them.  He was specifically told that if he had 
any additional information he wanted VA to consider, he was 
to submit the information.  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  The veteran 
himself stated in the January 2004 communication that "I have 
no further medical evidence to submit at this time."  The 
Board notes that the rating decision dated in March 2004 and 
the statement of the case dated in June 2004 provided the 
veteran with pertinent information as to what was needed to 
support his claim for a higher disability rating.  

The Board also notes with regard to the duty to assist, that 
in the December 2003 communication, the veteran was 
specifically advised that failure to report for a scheduled a 
examination might have adverse consequences, including the 
possible denial of his claim.  He was again informed of the 
scheduling of a VA compensation examination for his claim and 
in bold print he was told that he needed to attend the 
examination.  The Board notes that 38 C.F.R. § 3.655 (2004) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  The record shows that 
for whatever reason, the veteran failed to report for a 
scheduled psychiatric examination on January 29, 2004.  

In view of the foregoing, the Board concludes that VA has 
satisfied the notice and assistance requirements in the VCAA.  
Consequently, an adjudication of the appeal at this juncture 
is proper.  The Board believes no useful purpose would be 
served in remanding the matter for further development.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, without additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds in Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also 38 C.F.R. § 20.1102 (harmless error).  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (an 
error is not prejudicial when it does not affect the 
essential fairness of the adjudication).  

In sum, the provisions of the VCAA have been carefully 
considered and the Board finds that development of the claim 
has been consistent with those provisions.  Therefore, the 
Board will proceed to a decision on the merits.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), that "compensation for service-
connected injury is limited to those claim which show a 
present disability," and held:  "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:  

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...50 percent.   

The next higher rating of 70 percent is 
authorized when there is impairment 
reflecting deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.  

The maximum scheduled rating of 
100 percent requires total occupational 
and social impairment due to such 
symptoms as gross impairment of thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In assessing the evidence of record, it 
is important to note that the global 
assessment of functioning (GAF) score is 
based on a scale reflecting the 
"psychological, social and occupational 
functioning on a hypothetical continuum 
of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Ed. (DSM-IV) at 
32).  

A score of 61 to 70 is appropriate where 
there are "some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or 
school functioning (e.g., occasional 
truancy, or theft within the household), 
but generally functioning pretty well, 
has some meaningful interpersonal 
relationships."  

A score of 51 to 60 is appropriate when 
there are "moderate symptoms (e.g., 
flattened affect and circumstantial 
speech, occasional panic attacks) OR 
moderate difficulty in social, 
occupational, or school functioning 
(e.g., few friends, conflicts with peers 
and co-workers)."  

A score of 41 to 50 is appropriate when 
there are "serious symptoms (e.g., 
suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any 
serious impairment of social, 
occupational, or school functioning 
(e.g., no friends, unable to keep a 
job)."  

The Evidence

A review of the evidence of record discloses that service 
connection for PTSD was granted by rating decision dated in 
December 2001.  The effective date was July 31, 2001, the 
date of receipt of the veteran's claim.  The evidence relied 
upon included the report of a VA psychiatric examination of 
the veteran in September 2001.  At that time the veteran's 
symptoms were described as "probably on the moderate 
intensity on the average."  It was noted that throughout 
civilian life after military service, he had adjusted quite 
well and had provided enough subsistence for himself and for 
his family.  He had been gainfully employed and had continued 
to maintain adequate stability.  However, it was added, he 
continued to experience flashbacks and oftentimes his 
thoughts and feelings would affect his day-to-day activities.  
Reference was made to substance abuse in the past, but it was 
noted he had overcome this and maintained a healthy lifestyle 
since the 1980's.  The examiner noted that the veteran's 
ongoing depression might need treatment and evaluation of 
that condition might be necessary.  The Axis I diagnosis was 
PTSD, mild to moderate, with episodic anxiety and depressive 
symptomatologies.  The veteran was given a GAF score of 70 
both currently and for the past year.  

Received in December 2003 was the veteran's claim for an 
increased disability rating for his PTSD.  He submitted a 
report of a PTSD evaluation done by a psychologist and a 
licensed clinical psychologist at a private facility in 
October 2003.  The veteran was described as well dressed and 
well groomed.  His demeanor was described as variable, but it 
was indicated that he nonetheless presented with only a hint 
of pathological affectual response.  

In the years following service the veteran worked for various 
times as a farmer.  Currently, he was employed as a letter 
carrier for the postal service.  He claimed that he "hates 
it."  He was currently living with his wife.  He stated that 
he did not go out very much, but he enjoyed seeing his sons 
and a grandchild.  He stated that he had one good friend with 
whom he would talk on a regular basis, but he indicated that 
he avoided crowds.  

On mental status examination, flow of conversation and 
thought were within normal limits with respect to tone, rate, 
and perhaps even pressure.  However, pressure of speech was 
described as sometimes borderline.  Articulation and syntax 
were within normal limits.  Associations were logical.  

Affect and mood seemed to be basically fair, although he 
cried a bit at certain times.  The crying was related to the 
subject content the veteran was delivering and the examiner 
did not find that kind of reaction was atypical.  The 
examiner stated the veteran did not appear to be particularly 
anxious or depressed and noted that even though the veteran 
claimed he was irritable and had a temper, no behavior was 
seen that would seriously suggest a volatile or even variable 
type of mood system.  

Mental content appeared to be fairly free of any major 
difficulty.  The veteran was described as a little 
preoccupied with pervasive thoughts he had concerning men and 
women he reportedly killed, along with his memories of his 
experiences in the war.  However, basically, he did not 
appear to be compulsive, delusional, paranoid, or having any 
other psychotic symptomatology.  He repeatedly stated that he 
hated his job and was very contemptuous of his supervisors.  
His personality appeared to be fairly free of his 
pathological coping style, but it was found under the 
circumstances that there might be some passive/aggressive 
traits, although not enough to classify under the label of a 
personality disorder.  

Sensorium was within reasonable limits.  Orientation was 
somewhat slow, but accurate.  He was described as alert, 
coherent, and completely aware of his environment.  Responses 
to verbal comprehension, however, were below average, as was 
his immediate recall.  The veteran showed at least adequate 
powers of concentration.  

Insight was described as fair.  Judgment was described as not 
much better, and might be under the level of fair based on 
his almost total unwillingness to do much more than attempt 
to "tinker around" in his home.  The veteran was given Axis I 
diagnoses of:  PTSD; and alcohol abuse, in remission.  He was 
given a GAF score of 48.  

It was stated that the veteran was not a particularly 
qualified member of the population who could obtain or even 
maintain most types of jobs.  The examiner again noted that 
the veteran was so contemptuous of his boss at work that he 
believed he might be separated from the job.  The examiner 
believed the only reason the veteran had kept the job was 
that he basically worked on his own and spoke with very few 
people.  Notation was again made of the veteran's immediate 
recall not being very good.  The examiner believed that the 
veteran's response to others might be borderline pathological 
and noted that in the event the veteran met up with anyone 
who was Oriental, he doubted the veteran would be able to 
manage appropriateness in his affectual response.  He 
believed the veteran's social adaptation was far below 
average and he could not imagine the veteran being able to 
exercise enough flexibility to satisfy virtually any type of 
employment that would again come with the direct supervision.  
Reference was also made to the war in Iraq and it was noted 
this had started to exacerbate the veteran's difficulties.  

The veteran was scheduled for a psychiatric examination by VA 
on January 29, 2004.  For whatever reason, he failed to 
report.  

The medical evidence of record includes reports of VA 
outpatient visits on periodic occasions in 2004.  At the time 
of one visit in May 2004, the veteran was seen for follow-up 
for chronic medical problems that reportedly included 
hypertension and degenerative joint disease.  His complaints 
included foot pain and knee pain.  Also, it was indicated he 
complained of insomnia, having some stress with his son 
abroad in the war, and feeling depressed.  However, he 
reported he was able to "function okay..."  It was noted he was 
still working as a mail carrier.  

Analysis

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the record shows the 
veteran has not been hospitalized for psychiatric purposes.  
Further, there is no indication that he is receiving any 
treatment for his psychiatric symptomatology.  Accordingly, 
the Board finds that the evidence reflects the level of 
psychiatric disability due to the PTSD most nearly comports 
with the assignment of a 50 percent rating and no higher.  
The record does not show the presence of persistent symptoms 
that would equal or more nearly approximate the criteria for 
a 70 percent rating or higher.  

The record indicates that the veteran has been able to 
maintain his job as a letter carrier, despite what has been 
reported as problems with superiors at the Post Office.  The 
RO, subsequent to the October 2003 examination mentioned 
above, scheduled the veteran for a psychiatric examination 
for rating purposes.  However, for whatever reason, the 
veteran failed to report.  As noted above, when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2004).  The veteran was advised of this 
regulation and/of the importance to report for an examination 
by communication from the RO dated in December 2003 and again 
in January 2004.  However, he still failed to report.  

Accordingly, in view of the foregoing, there is no evidence 
warranting the assignment of a higher disability rating than 
the 50 percent currently in effect.  The most recent medical 
evidence of record with regard to the veteran's psychiatric 
status is a report of an outpatient visit in May 2004 
primarily for unrelated complaints.  At that time the veteran 
referred to complaints that included insomnia and feeling 
somewhat stressed with a son abroad in the war, but the 
veteran himself stated that he was able to function all 
right.  It was also noted that he was still maintaining his 
job as a letter carrier with the Post Office.  The evidence 
of record that is available to the Board does not reflect the 
presence of such symptoms as suicidal ideation, obsessional 
rituals, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, prominent 
findings associated with the 70 percent rating referred to 
above.  

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In this case, it is not shown the veteran's disability has 
required any period of hospitalization.  Further, there is no 
indication that the veteran has had to take extra time off 
from work.  It appears that he has been employed for a number 
of years 


with the Post Office.  Therefore, the Board finds that the 
criteria for consideration of an extraschedular rating have 
not been shown.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


